Title: To Thomas Jefferson from Robert Smith, 30 September 1801
From: Smith, Robert
To: Jefferson, Thomas


Sir,
Navy Department Sep. 30th. 1801
The case of Doctor Barraud brought to your attention by Judge Tucker was acted upon before I came into Office. To enable you to give to Judge Tucker a view of the proceedings that lead to the removal of this Gentleman, I herewith send to you enclosed copies of the Letters upon the subject. The high pretensions of Doctor Barraud were probably not known to either Mr Gallatin or Genl Dearborne—
Be pleased to accept the assurances of my great Esteem & high Consideration
Rt Smith
